UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2376


MARK A. PANOWICZ,

                Plaintiff – Appellant,

          v.

SHARON L. HANCOCK, in individual capacity; SHARON L.
HANCOCK, Clerk of the Circuit Court for Charles County (in
official capacity),

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:11-cv-02417-DKC)


Submitted:   April 21, 2016                   Decided:   May 12, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Mark A. Panowicz, Appellant Pro Se. Hugh Scott Curtis, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Michele J. McDonald, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark A. Panowicz seeks to appeal the district court’s order

denying his motion for reconsideration and to reopen sovereign

immunity issues.               Parties are accorded 30 days after the entry

of    the    district      court’s       final       judgment      or   order     to   note    an

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens      the    appeal        period      under        Fed.    R.   App.    P.     4(a)(6).

However, if a party moves for an extension of time to appeal

within 30 days after expiration of the original appeal period

and demonstrates excusable neglect or good cause, a district

court may extend the time to file a notice of appeal. Fed. R.

App.    P.    4(a)(5)(A);         Washington          v.    Bumgarner,      882      F.2d    899,

900-01 (4th Cir. 1989).

       The district court’s order was entered on the docket on

October 5, 2015.               Panowicz filed his notice of appeal after the

expiration of the 30-day appeal period but within the 30-day

excusable neglect period.                  Because Panowicz’s notice of appeal

offered some excuse for his untimeliness, we construe it as a

request      for    an    extension      of    time        accompanying      his     notice    of

appeal.       Accordingly, we remand this case to the district court

for    the    limited      purpose       of   determining          whether      Panowicz      has

demonstrated        excusable        neglect         or     good    cause    warranting        an

extension      of        the    30-day     appeal          period.       The       record,     as

                                                 2
supplemented, will then be returned to this court for further

consideration.

                                                     REMANDED




                              3